Neal Lawrence, IV v. State of Maryland, No. 32, September Term, 2020. Opinion by
Getty, J.

CRIMINAL LAW – PROHIBITION ON WEARING, CARRYING, OR
TRANSPORTING A HANDGUN – MENS REA

Relying on the doctrine of stare decisis, the Court of Appeals held that Md. Code (2002,
2021 Repl. Vol.), Crim. Law (“CR”) § 4-203(a)(1)(i) sets forth a strict liability offense.
Thirty-three years ago, in Lee v. State, this Court determined that the predecessor statute to
CR § 4-203(a)(1)(i) imposed strict liability for wearing, carrying, or transporting a handgun
on or about the person. 311 Md. 642 (1988). Where the language of CR § 4-203(a)(1)(i)
is substantially unchanged from its predecessor, the Court of Appeals held that the statute’s
plain language, statutory structure, and legislative history all support the Lee Court’s
holding. In light of the Supreme Court’s longstanding presumption that criminal statutes
include mens rea as an element, the Court declined to overlook the General Assembly’s
clear intent by reading a “knowingly” mens rea into the statute. Moreover, the Court
determined that, in the thirty-three years since Lee has been decided, the General Assembly
has acquiesced to the Court’s holding in that case. Thus, in checking its statutory
interpretation of CR § 4-203(a)(1)(i) against the Due Process Clause of the United States
Constitution and Maryland case law involving “public welfare offenses,” the Court
declined to depart from stare decisis.
Circuit Court for Harford County
Case No. 12-K-17-001269
Argued: February 4, 2021




                                                                                         IN THE COURT OF APPEALS

                                                                                                OF MARYLAND

                                                                                                        No. 32

                                                                                             September Term, 2020

                                                                                   ______________________________________


                                                                                              NEAL LAWRENCE, IV

                                                                                                          V.

                                                                                              STATE OF MARYLAND

                                                                                   ______________________________________

                                                                                        Barbera, C.J.
                                                                                        McDonald,
                                                                                        Watts,
                                                                                        Hotten,
                                                                                        Getty,
                                                                                        Booth,
                                                                                        Biran,

                                                                                                JJ.
                                                                                   ______________________________________

                                                                                              Opinion by Getty, J.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                   ______________________________________
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                    2021-08-10                                                          Filed: August 10, 2021
                    11:13-04:00



Suzanne C. Johnson, Clerk
         This case involves the statutory interpretation of § 4-203 of the Criminal Law

Article, which sets forth Maryland’s prohibition on “wear[ing], carry[ing], or

transport[ing] a handgun, whether concealed or open, on or about the person[.]”1 We are

tasked with determining whether the General Assembly intended for its enactment, which

does not include language indicating mens rea, to set forth a strict liability offense. Thirty-

three years ago, in Lee v. State, 311 Md. 642 (1988), this Court unanimously and

unequivocally held that the predecessor statute to CR § 4-203(a)(1)(i) imposed strict

liability for wearing, carrying, or transporting a handgun on or about the person.2 Although

short, the Lee Court’s analysis determined that the plain language and legislative history of

Article 27, § 36B(b) both pointed to one conclusion—that the General Assembly intended

to create a strict liability offense by wholly omitting mens rea as an element of the offense.

         As part of Maryland’s code revision, the General Assembly enacted the Criminal

Law Article in 2002. Article 27, § 36B(b) was recodified as CR § 4-203(a) but the

language remained substantially unchanged from the wording analyzed by the Lee Court.

The General Assembly subsequently amended the statute eight times without altering the

language of CR § 4-203(a)(1)(i). Relying on the doctrine of stare decisis, which ordinarily

requires this Court to adhere to its precedent, we hold that the General Assembly intended

for CR § 4-203(a)(1)(i) to set forth a strict liability offense. While we recognize the

Supreme Court’s longstanding presumption that criminal offenses contain mens rea as an


1
    Md. Code (2002, 2021 Repl. Vol.), Crim. Law (“CR”) § 4-203(a)(1)(i).
2
 Of course, this prohibition was subject to the exceptions in Article 27, § 36B(c). See Lee,
311 Md. at 658 n.7; Md. Code (1957, 1982 Repl. Vol.), Article 27, § 36B(b), (c).
element, the text, structure, and legislative history of CR § 4-203(a)(1)(i) preclude us from

reading a “knowingly” mens rea into the statute.

       Moreover, in declining to amend the statutory language in the thirty-three years

since Lee was decided, the General Assembly has acquiesced to this Court’s holding in that

case. Where CR § 4-203(a)(1)(i) is neither unconstitutional under the Due Process Clause

of the Fourteenth Amendment, nor in conflict with Maryland law outlining strict liability

“public welfare offenses,” we are unconvinced that an exception to the doctrine of stare

decisis applies here. Thus, because Lee is still good law, we affirm the judgment of the

Court of Special Appeals and interpret CR § 4-203(a)(1)(i) as setting forth a strict liability

offense.

                                     BACKGROUND
A.     The Arrest.
       In the early morning hours of July 29, 2017, Maryland State Police Trooper Nicolas

Urbano (“Trooper Urbano”) responded to the report of a red Nissan Altima stopped in the

middle of Route 152 near Interstate 95 in Harford County. Upon arriving at the stopped

vehicle, Trooper Urbano observed that the engine was running, the brake lights were

activated, and the driver’s side window was open. Trooper Urbano approached the vehicle

and noticed that an unresponsive male was sitting in the driver’s seat. Trooper Urbano first

tried to speak to the unresponsive male through the open driver’s side window, but he did

not respond. Trooper Urbano then yelled for the male to wake up, however, he remained

unresponsive. This prompted Trooper Urbano to shake the individual’s shoulder and




                                              2
administer a sternum rub.3 The male did not respond. Trooper Urbano then opened the

driver’s side door, put the car in park, and administered a second sternum rub.

       At trial, Trooper Urbano identified the male in the driver’s seat of the Nissan as

Neal Lawrence, IV and testified that Mr. Lawrence regained consciousness after the second

sternum rub. As Mr. Lawrence regained consciousness, Trooper Urbano “observed what

appeared to be the handle or back of a handle of a handgun.” Trooper Urbano explained

that the handgun was located “kind of in between [Mr. Lawrence’s] legs in the center of

the driver’s seat but on the floorboard.” Trooper Urbano ordered Mr. Lawrence out of the

car and, after assisting him from the driver’s seat, placed him in handcuffs.

       Trooper Urbano patted down Mr. Lawrence’s clothing for weapons and, according

to his testimony, he immediately noticed the odor of alcohol. At this time, Mr. Lawrence

told Trooper Urbano that he was travelling from his house in Baltimore to his girlfriend’s

house in Edgewood. Having removed Mr. Lawrence from the vehicle and placed him in

handcuffs, Trooper Urbano then “went back to the vehicle and secured the handgun that

was under the driver’s seat on the floorboard.” Trooper Urbano testified that, after

removing the handgun from the vehicle, he removed the magazine from the handgun and

observed that it contained four bullets.




3
  Trooper Urbano testified that a “sternum rub” is a technique that involves using your
knuckles to “rub the sternum or bone area between the breast.” It is used to cause
“discomfort” that “usually wakes” an unconscious subject. See also Garlick v. Cty. of
Kern, 167 F. Supp. 3d 1117, 1127 n.5 (E.D. Cal. 2016) (“A sternum rub is a technique used
to wake people from unconsciousness by applying pressure with the knuckles to the
sternum.” (internal quotation marks and citation omitted)).
                                             3
       While conducting his investigation, Trooper Urbano also attempted to determine

whether Mr. Lawrence owned the Nissan. Trooper Urbano testified that, during his

investigation, he conducted a search in the National Crime Information Center (“NCIC”)

database that allowed him to access records from the Maryland Motor Vehicle

Administration (“MVA”).4 Based on MVA records found in the NCIC database, Trooper

Urbano determined that Mr. Lawrence owned the vehicle.5 At the conclusion of Trooper

Urbano’s investigation, he placed Mr. Lawrence under arrest and drove him to the State

Police Barracks in Bel Air.

       After arriving at the State Police Barracks, Trooper Urbano conducted a full search

of Mr. Lawrence’s person and found “crack cocaine rocks inside one of [Mr. Lawrence’s]

socks.” Mr. Lawrence consented to a battery of field sobriety tests, from which Trooper

Urbano determined that Mr. Lawrence was under the influence of alcohol or a controlled

dangerous substance. Trooper Urbano’s conclusion was confirmed later that morning

when, while Mr. Lawrence was in custody, police officers administered an Intoximeter test

that registered a blood alcohol concentration of .13.6


4
 The NCIC database is a computer system “through which licenses, vehicle registrations,
and outstanding warrants are checked[.]” Byndloss v. State, 391 Md. 462, 469 (2006).
5
  However, on cross-examination, defense counsel presented Trooper Urbano with a
“temporary registration card” from the time of the arrest and a “permanent registration
card” that both named Isis England as the registered owner of the vehicle.
6
  “An Intoximeter is the instrument officers use to determine the alcohol concentration of
suspected drunk drivers.” Portillo Funes v. State, 469 Md. 438, 456 n.4 (2020) (citing
Motor Vehicle Admin. v. Smith, 458 Md. 677, 683 n.5 (2018)). The legal limit for the blood
alcohol concentration of a motorist in Maryland is .08. Id. at 456.

                                             4
         Mr. Lawrence waived his Miranda7 rights and admitted that he had smoked “crack”

a few hours before he was found unresponsive by Trooper Urbano. When asked about the

handgun found in the vehicle, Mr. Lawrence stated that it was not his and “denied knowing

anything about” it.      Based on Trooper Urbano’s investigation and Mr. Lawrence’s

admissions, the State charged Mr. Lawrence with possession of ammunition by a

disqualified person; possession of a regulated firearm by a disqualified person; wearing,

carrying, or transporting a handgun on or about the person; possession of cocaine; driving

under the influence of alcohol; and driving while impaired by a controlled and dangerous

substance.

B.       The Trial and Appeal.

         1.     The Jury Instruction.

         Mr. Lawrence stood trial in the Circuit Court for Harford County and, at the close

of evidence, his counsel objected to the State’s requested jury instruction on the wearing,

carrying, or transporting a handgun charge. The jury instruction sought by the State read:

                The defendant is charged with the crime of carrying [or] transporting
         a handgun upon their person. In order to convict the defendant, the State
         must prove: (1) That the defendant, wore, carried, or transported a handgun
         that was within his reach and available for his immediate use.
                A handgun is a pistol, revolver, or other firearm, capable of being
         concealed on or about the person, and which is designed to fire a bullet by
         the explosion of gunpowder.[8]

7
    Miranda v. Arizona, 384 U.S. 436 (1966).
8
  The pattern jury instruction for wearing, carrying, or transporting a handgun on or about
the person, Maryland Criminal Pattern Jury Instruction 4:35.2, provides:

                The defendant is charged with the crime of carrying a handgun. In
         order to convict the defendant, the State must prove: that the defendant wore,
                                               5
Mr. Lawrence’s counsel objected to the instruction and argued that it incorrectly disposed

of the mens rea—knowledge—required to convict under this charge:

               There doesn’t seem to be any requirement for the person to even know
       they have the firearm on their person. When I say on the person, it doesn’t
       have to be on the person. It can be apparently transported somewhere in a
       vehicle and under the definition still be technically on your person. So, I
       guess you could have a gun in your car or someone could secret a small gun
       in your jacket and you could be convicted without any knowledge at all
       merely because the gun, in fact, was there without any scienter or mens rea
       on your part of criminal intent.
               The gun in this case is a regulated firearm. . . . To have that firearm
       it has to be knowingly possessed. There is a definition for possessed, which
       the possession is similar to that in the other instruction of being within your
       reach or grasp. So, you have a regulated firearm, you have to have
       knowledge, but if that same regulated firearm is in your car arguably you
       don’t have to have knowledge, which makes no sense.
               Additionally, there are bullets in the firearm and under the definition
       of ammunition it again indicates that you have to have knowledge and
       possess it. So, you can have a firearm in your car that you don’t know about,
       you can’t be convicted on the bullets in the firearm because there you have
       to have knowledge . . . but seemingly you could be convicted on a [firearm]
       which is . . . in your car that you don’t know about under the definition, which
       makes no sense. So, that is my objection. I just don’t think the instruction
       could possibly be correct.

The trial court disagreed and overruled the objection:

       THE COURT: I understand. . . . [I]f we were talking about a situation where
       we were trying to craft an instruction that did not or was not addressed in the
       pattern, I think we would have to spend a little bit more time on this. But

       carried, or transported a handgun that was within his or her reach and
       available for his or her immediate use.
              A handgun is a pistol, revolver, or other firearm, capable of being
       concealed on or about the person, and which is designed to fire a bullet by
       the explosion of gunpowder.

Maryland State Bar Ass’n, Maryland Criminal Pattern Jury Instruction 4:35.2 (2d ed.,
2020 Supp.) (cleaned up). The pattern instruction is the same today as it was during Mr.
Lawrence’s trial.
                                              6
       when we have a pattern instruction, I am generally not going to deviate from
       that pattern absent there being some compelling argument particularly citing
       case law which would support such a position. I believe you indicated when
       we were back in chambers that you were not aware of any case law on point
       that would address the issue.

       [DEFENSE COUNSEL]: No.

       THE COURT: So, since we are dealing with a pattern jury instruction, I’m
       not going to edit[] that in any way, shape or form. Whether that is an issue
       that should be addressed by the legislature, I’ll leave that to somebody else
       to decide, but it seems to me it is creating a distinction between a general
       intent and a specific intent crime.

       [DEFENSE COUNSEL]: But in both instances you have an intent. I’m
       saying you can’t have an intent when you have no knowledge. But I
       understand the Court’s position.

       2.     The Verdict and Motion for a New Trial.

       The trial court propounded the State’s requested pattern jury instruction for wearing,

carrying, or transporting a handgun on or about the person. The jury returned a split verdict

and acquitted Mr. Lawrence of possession of ammunition and possession of a regulated

firearm by a disqualified person. The jury convicted Mr. Lawrence of wearing, carrying,

or transporting a handgun on or about the person; possession of cocaine; driving under the

influence of alcohol; and driving while impaired by a controlled dangerous substance.

       Mr. Lawrence timely moved for a new trial and argued that the trial court improperly

ignored the mens rea element of wearing, carrying, or transporting a handgun by

propounding the State’s requested jury instruction. In a hearing on Mr. Lawrence’s motion

for a new trial, the trial court denied the motion from the bench and explained why it did

not add “knowledge” as a required element of the crime:



                                             7
                 All right. The Court did have some pause because of the very recent
         decision in Williams versus State[9] from the Court of Appeals that deals with
         the issue of where a pattern instruction was wrong. Of course, it is often
         hammered home to judges that you can’t go wrong with using the pattern
         instructions. But, of course, as Williams indicates that is not always true
         because sometimes the pattern instructions are wrong.
                 But the difference between Williams and this case is that in Williams,
         as I read it, the pattern instruction did not properly set forth the elements that
         are established in the statute and in the present case the statute very clearly
         sets forth two separate elements of the two types of offenses or actually there
         are five total options under Section 4-203.
                 The two that are applicable here are wear, carry or transport a handgun
         whether concealed or open on or about the person. The State’s position, and
         the Court agrees, that that [sic] is the crime, the nature of the crime that the
         Defendant was charged with and which was instructed to the jury in which
         the jury found the Defendant guilty of.
                 The second option there is wear, carry or knowingly transport a
         handgun whether concealed or open in a vehicle, and that clearly contains
         the knowingly element in that count, but given that the indictment in this case
         is for wear, carry or transport a handgun, whether concealed or open, on or
         about the person, the Court concludes that the instruction that I gave which
         does not include the element of scienter is the proper instruction to give in
         this case.

         The trial court sentenced Mr. Lawrence to a five-year term of imprisonment with all

but two years suspended. Of that sentence, three years were attributable to the wearing,

carrying, or transporting a handgun conviction. Mr. Lawrence received credit for 355 days

of time served and was sentenced to an additional eight-year term of imprisonment for

violating the conditions of his probation.

         3.     The Appeal.

         Mr. Lawrence appealed his conviction on the handgun charge to the Court of Special

Appeals and challenged whether “the lower court err[ed] in failing to instruct the jury, as



9
    Williams v. State, 462 Md. 335 (2019).
                                                 8
requested, that Mr. Lawrence could not be convicted of carrying or transporting a handgun

about his person absent knowledge of the presence of that weapon[.]” Lawrence v. State,

No. 319, Sept. Term, 2019, 2020 WL 4015838, at *1 (Md. Ct. Spec. App. July 16, 2020).

In an unreported opinion filed on July 16, 2020, the Court of Special Appeals affirmed the

trial court and held that “knowledge” is not an element of wearing, carrying, or transporting

a handgun on or about the person. Id. at *7.

       Mr. Lawrence filed a petition for writ of certiorari, which this Court granted on

October 6, 2020, to answer the following question:

       Is wearing, carrying, or transporting a handgun on or about one’s person a
       strict liability crime?

Lawrence v. State, 471 Md. 101 (2020).

       For the reasons below, we answer that question in the affirmative and hold that the

trial court did not err in propounding the State’s requested jury instruction. Although this

Court and the Supreme Court disfavor omitting mens rea as an element of criminal statutes,

the doctrine of stare decisis compels us to interpret the statutory elements of Md. Code

(2002, 2021 Repl. Vol.), Crim. Law (“CR”) § 4-203(a)(1)(i) as omitting mens rea. Based

on the plain text of the statute, our previous holding in Lee, and the General Assembly’s

acquiescence to that decision, we hold that “knowledge” is not an element of the crime

charged. We therefore affirm the judgment of the Court of Special Appeals.

                                      DISCUSSION

A.     Standard of Review.




                                               9
      We review a trial court’s decision to propound or not propound a proposed jury

instruction under an abuse of discretion standard. Stabb v. State, 423 Md. 454, 465 (2011)

(citing Gunning v. State, 347 Md. 332, 351(1997)). The discretion given to trial judges

      is a composite of many things, among which are conclusions drawn from
      objective criteria; it means a sound judgment exercised with regard to what
      is right under the circumstances and without doing so arbitrarily or
      capriciously. Where the decision or order is a matter of discretion it will not
      be disturbed on review except on a clear showing of abuse of discretion, that
      is, discretion manifestly unreasonable, or exercised on untenable grounds, or
      for untenable reasons.

Id. (quoting In re Don Mc., 344 Md. 194, 201 (1996)). We accordingly “consider the

following factors when deciding whether a trial court abused its discretion in deciding

whether to grant or deny a request for a particular jury instruction: (1) whether the

requested instruction was a correct statement of the law; (2) whether it was applicable

under the facts of the case; and (3) whether it was fairly covered in the instructions

actually given.” Id. (citing Gunning, 347 Md. at 348).

      Matters of statutory interpretation are questions of law; therefore, we interpret the

meaning of CR § 4-203(a)(1)(i) de novo. Wash. Gas Light Co. v. Maryland Pub. Serv.

Comm’n, 460 Md. 667, 680 (2018). As the Court of Special Appeals aptly stated below,

our ultimate goal “is to determine whether the jury instruction correctly identified the

elements of the statutory crime.” Lawrence, 2020 WL 4015838, at *6.

B.    Did the General Assembly Intend for CR § 4-203(a)(1)(i) to be a Strict Liability
      Crime?
      Whether the trial judge below abused his discretion in propounding the State’s

requested jury instruction, which omitted “knowledge” as an element of wearing, carrying,


                                            10
or transporting a handgun on or about the person, turns on the statutory interpretation of

CR § 4-203(a)(1)(i). See Rehaif v. United States, 139 S. Ct. 2191, 2195 (2019) (citing

Staples v. United States, 511 U.S. 600, 605 (1994)) (“Whether a criminal statute requires

the Government to prove that the defendant acted knowingly is a question of congressional

intent.”). Specifically, we are tasked with determining whether the General Assembly

intended to include scienter, or mens rea, as an element of wearing, carrying, or

transporting a handgun on or about the person.           This Court’s process of statutory

interpretation is well-defined, and “[our] primary goal is to ascertain the purpose and

intention of the General Assembly when they enacted the statutory provisions.” United

Bank v. Buckingham, 472 Md. 407, 423 (2021) (quoting Town of Forest Heights v.

Maryland-Nat’l Capital Park and Planning Comm’n, 463 Md. 469, 478 (2019)).

      CR § 4-203 prohibits five acts related to wearing, carrying, or transporting a

handgun and provides:

       (a)(1) Except as provided in subsection (b) of this section, a person
      may not:
              (i) wear, carry, or transport a handgun, whether concealed or
              open, on or about the person;
              (ii) wear, carry, or knowingly transport a handgun, whether concealed
              or open, in a vehicle traveling on a road or parking lot generally used
              by the public, highway, waterway, or airway of the State;
              (iii) violate item (i) or (ii) of this paragraph while on public school
              property in the State;
              (iv) violate item (i) or (ii) of this paragraph with the deliberate purpose
              of injuring or killing another person; or
              (v) violate item (i) or (ii) of this paragraph with a handgun loaded with
              ammunition.
      (2) There is a rebuttable presumption that a person who transports a handgun
      under paragraph (1)(ii) of this subsection transports the handgun knowingly.



                                              11
CR § 4-203(a) (emphasis added).10 The statute also contains nine exceptions to the

prohibited acts listed above. See CR § 4-203(b).

       1.     The Parties’ Contentions.

       Mr. Lawrence asks this Court to read into the statute a requirement that the State

prove “knowledge” as an element of CR § 4-203(a)(1)(i).11 In arguing that the General

Assembly has always intended for “knowledge” to be an element of subparagraph (a)(1)(i),

Mr. Lawrence raises several points. He first relies on the text and posits that the General

Assembly’s use of transitive verbs, i.e. “wear,” “carry,” and “transport,” suggests that the

legislative intent of subparagraph (a)(1)(i) was to punish only affirmative acts that are

carried out knowingly. Mr. Lawrence then asserts that the statute’s legislative history and

the Supreme Court’s general distaste for eliminating mens rea as an element of criminal

statutes bolster his preferred interpretation. Lastly, Mr. Lawrence makes several arguments

as to why this Court should depart from its reasoning in Lee v. State, which held that the

predecessor statute to CR § 4-203(a)(1)(i) was a strict liability offense. 311 Md. 642

(1988). Mr. Lawrence contends that Lee is inconsistent with both Maryland and Supreme




10
   At the time Mr. Lawrence was charged with violating CR § 4-203, subsection (a)(1) only
contained four subparagraphs. In 2018, the General Assembly amended CR § 4-203(a)(1)
to include a fifth prohibition, subparagraph (v). CR § 4-203(a)(1)(v) prohibits violating
“item (i) or (ii) of this paragraph with a handgun loaded with ammunition” and is not at
issue in this case.
11
  For ease of reading, we sometimes refer to the subsections and subparagraphs of CR §
4-203 directly as such, i.e., “subparagraph (a)(1)(i).” To be clear, all references to
subsections or subparagraphs relate to CR § 4-203.
                                            12
Court case law, and that interpreting CR § 4-203(a)(1)(i) as a strict liability offense brings

its constitutionality into question.

       On the other hand, the State argues that the text of CR § 4-203(a)(1)(i)

unambiguously disposes of a mens rea requirement and creates a strict liability offense for

wearing, carrying, or transporting a handgun on or about the person. The State maintains

that the General Assembly’s decision to include “knowingly” as an element of CR §

4-203(a)(1)(ii) fortifies its conclusion that the General Assembly’s intent in enacting the

predecessor statute to CR § 4-203(a)(1)(i)—which aimed to stem widespread gun violence

in the 1970s—was to create a strict liability offense. In response to Mr. Lawrence’s

argument that Lee was wrongly decided and is incompatible with subsequent case law, the

State asks this Court to adhere to the doctrine of stare decisis. The State sets forth that Lee

does not fall under an exception that would urge the Court to abandon its previous holding

and that attaching strict liability to CR § 4-203(a)(1)(i) is compatible with both this Court’s

and the Supreme Court’s understanding of strict liability in the criminal context.

       2.     Lee v. State.

       This is not the first time that we have considered whether the General Assembly

intended to attach strict liability to wearing, carrying, or transporting a handgun on or about

the person. In Lee v. State, this Court was presented with almost the exact issue that we

face here: “Does the Maryland statute prohibiting the carrying of a handgun require

knowledge of the presence of the handgun[?]” 311 Md. at 646.




                                              13
       At that time, the predecessor statute to CR § 4-203—Md. Code (1957, 1982 Repl.

Vol.), Article 27, § 36B(b)—contained similar language12 to the current statute:

       Any person who shall wear, carry or transport any handgun, whether
       concealed or open, upon or about his person, and any person who shall wear,
       carry or knowingly transport any handgun, whether concealed or open, in
       any vehicle traveling upon the public roads . . . shall be guilty of a
       misdemeanor; and it shall be a rebuttable presumption that the person is
       knowingly transporting the handgun . . . .

Lee, 311 Md. at 647 (quoting Article 27, § 36B(b)). Article 27, § 36B(b) was enacted by

the General Assembly in 1972 when it passed emergency legislation proposed by Governor

Marvin Mandel to provide more stringent penalties against those who illegally carried

handguns on the streets of Maryland. See Senate Bill 205, 1972 Leg., 375th Sess. (Md.

1972); House Bill 277, 1972 Leg., 375th Sess. (Md. 1972). The bill was signed into law

by Governor Mandel as 1972 Md. Laws, ch. 13 “to make unlawful, generally regulate, and

provide penalties for the wearing, carrying, or transporting of handguns[.]” Senate Bill

205, 1972 Leg., 375th Sess. (Md. 1972); see also Bill File to S.B. 205 (1972).13




12
  The Maryland Code was recodified in 2002 and Article 27, § 36B became § 4-203 of the
Criminal Law Article. See 2002 Md. Laws, ch. 26. The Revisor’s Note for CR § 4-203
states that “[t]his section is new language derived without substantive change from former
Art. 27, § 36B(b) and (c).” Id.
13
   While the legislative history for bills enacted prior to 1976 is often scarce, in this case,
an extensive bill file for the 1972 handgun legislation exists in the Department of
Legislative Services’ library. Blue v. Prince George’s Cty., 434 Md. 681, 694 n.18 (2013)
(“It is typically difficult to locate legislative history in Maryland for bills enacted prior to
1976, when the Department of Legislative Reference began to systematically preserve bill
files for each session. The Department did, however, compile a special bound volume of
the bill files for the 1972 handgun legislation, which has been retained in the State Law
Library.”).
                                              14
       Prior to the General Assembly’s enactment of Article 27, § 36B, its prohibition on

illegal handguns fell within the more general provisions of Md. Code (1957, 1971 Repl.

Vol.), Article 27, § 36(a). The prohibition on dangerous weapons, including handguns, in

§ 36(a) was originally enacted by the General Assembly in 1886 and provided:

       Every person not being a conservator of the peace entitled or required to carry
       such weapon as a part of his official equipment, who shall wear or carry any
       pistol, dirk-knife, bowie-knife, slung-shot [sic], billy, sand-club, metal
       knuckles, razor or any other dangerous or deadly weapon of any kind
       whatsoever, (penknives excepted) concealed upon or about his person, and
       every person who shall carry or wear any such weapon openly with the intent
       or purpose of injuring any person, shall, upon conviction thereof, be fined
       not more than five hundred dollars or be imprisoned not more than six
       months in jail or the House of Correction.

1886 Md. Laws, ch. 375. That language remained substantively unchanged until 1972,

albeit prescribing an enhanced $1,000 fine and maximum three-year term of imprisonment:

       Every person who shall wear or carry any pistol, dirk knife, bowie knife,
       switchblade knife, sandclub, metal knuckles, razor, or any other dangerous
       or deadly weapon of any kind, whatsoever (penknives without switchblade
       excepted) concealed upon or about his person, and every person who shall
       wear or carry any such weapon openly with the intent or purpose of injuring
       any person in any unlawful manner, shall be guilty of a misdemeanor, and
       upon conviction thereof, shall be fined not more than one thousand
       ($1,000.00) dollars or be imprisoned in jail, or sentenced to the Maryland
       Department of Correction for not more than three years[.]

Article 26, § 36(a) (1971 Repl. Vol.).

       The General Assembly’s creation of a provision that separately—and more

stringently—punished wearing, carrying, or transporting handguns was, as is eminently

clear from the multitude of amendments made to Senate Bill 205, part of a contentious

legislative process. One such amendment, the inclusion of the word “knowingly” to the

provision involving vehicular transportation, was the focus of the Lee Court’s analysis in

                                             15
determining whether wearing, carrying, or transporting a handgun was a strict liability

offense.

       The Court first looked to the plain language of Article 27, § 36B(b) and

unequivocally held that the statute “create[d] strict liability for the wearing or carrying of

a handgun about one’s person.” Lee, 311 Md. at 647. Although the Court’s reasoning in

Lee was grounded in the plain language of Article 27, § 36B(b), it also determined that the

legislative history supported its interpretation that the General Assembly intended to create

a strict liability offense:

       The scienter requirement applies only to vehicular transportation of a
       handgun and was inserted “so that a person who shows that he was not aware
       that his vehicle was transporting a handgun will not incur penalties.” Shell
       v. State, 307 Md. 46, 69, 512 A.2d 358, 369 (1986). This interpretation is
       strengthened by the fact that the legislative bill by which § 36B(b) was
       proposed provided for strict liability without any knowledge requirement as
       to wearing, carrying and transporting. The “knowledge” requirement for
       transporting was inserted by amendment. See Acts of 1972, ch. 13. The
       addition of a scienter requirement specifically for vehicular transport
       underscores the corresponding omission of that requirement for wearing and
       carrying handguns.

Id.

       The Lee Court went no further in reconciling the language of the statute with the

legislature’s purpose in enacting § 36B(b). Neither the bill file for Senate Bill 205 nor the

language of the bill explicitly indicate the General Assembly’s intent in amending the

statute to include the word “knowingly” before the vehicular transportation provision in §

36B. In the end, however, the Court construed the omission of language indicating a mens

rea requirement and the General Assembly’s subsequent amendment adding the word



                                             16
“knowingly” before “transport” as dispositive of the General Assembly’s intent in affixing

strict liability to “wearing and carrying handguns.” Id.

       We recognize that the direct lineage between CR § 4-203 and Article 27, § 36B(b),

puts our decision today up against the doctrine of stare decisis. We address this issue

below. However, because this is the first time that this Court has interpreted the more

recently enacted CR § 4-203, we first offer our own statutory analysis.

       3.     Statutory Analysis.

       Our statutory analysis begins “with the plain language of the statute, and ordinary,

popular understanding of the English language dictates [our] interpretation[.]” Blackstone

v. Sharma, 461 Md. 87, 113 (2018) (quoting Schreyer v. Chaplain, 416 Md. 94, 101

(2010)). “We read the ‘statute as a whole to ensure that no word, clause, sentence or phrase

is rendered surplusage, superfluous, meaningless or nugatory.’” Buckingham, 472 Md. at

423 (quoting Town of Forest Heights, 463 Md. at 478). In contrast to Article 27, § 36B(b),

CR § 4-203 provides two distinct modalities that are the focus of our statutory inquiry.

Subparagraph (a)(1)(i), which was the only violation of CR § 4-203 charged by the State

in this case, prohibits “wear[ing], carry[ing], or transport[ing] a handgun, whether

concealed or open, on or about the person[.]”14 CR § 4-203(a)(1)(i). As is evident from



14
   We are fully aware that the handgun found under Mr. Lawrence’s car seat could have
also been charged as a violation of CR § 4-203(a)(1)(ii), which specifically applies to
handguns worn, carried, or transported in a vehicle and prescribes a general intent
“knowingly” mens rea. Because of the proximity of the handgun to Mr. Lawrence’s
person, an argument can be made that the handgun was “on or about” his person because
it was stored in a way that made it available for immediate use. However, our decision
today in no way expands the scope of the term “on or about” in CR § 4-203(a)(1)(i).
                                            17
the text, the General Assembly did not expressly include an element requiring that the State

prove mens rea. Compare this with CR § 4-203’s second modality, in which the General

Assembly included “knowingly” as a required element of “wear[ing], carry[ing], or

knowingly transport[ing], a handgun, whether concealed or open, in a vehicle traveling on

a road or parking lot generally used by the public, highway, waterway, or airway of the

State[.]” CR § 4-203(a)(1)(ii) (emphasis added).

       Mr. Lawrence asks that we read a “knowingly” mens rea into the statute’s first

modality even though it contains no language indicating a mens rea element.               Mr.

Lawrence’s argument relies on the definitions of the terms used by the General Assembly

in CR § 4-203(a)(1)(i), i.e. “wear, carry, or transport[.]” “If the words of the statute,

construed according to their common and everyday meaning, are clear and unambiguous

and express a plain meaning, we will give effect to the statute as it is written.” Buckingham,

472 Md. at 423 (Fangman v. Genuine Title, LLC, 447 Md. 681, 691 (2016)). “Wear,”

according to Merriam Webster, means “to bear or have on the person[.]” Wear, Merriam

Webster,    https://www.merriam-webster.com/dictionary/wear          [https://perma.cc/6697-

Y6AR]. “Carry” means “to move while supporting: TRANSPORT[.]” Carry, Merriam

Webster, https://www.merriam-webster.com/dictionary/carry [https://perma.cc/HA4X-

JBYV]; see In re Colby H., 362 Md. 702, 712 (2001) (“‘Carry,’ taken in its plain meaning,

is defined as ‘to move while supporting; convey; transport’ or ‘to wear, hold, or have

around one.’”). “Transport” means “to transfer or convey from one place to another[.]”

Transport, Merriam Webster, https://www.merriam-webster.com/dictionary/transport

[https://perma.cc/EQ5R-GMH4].

                                             18
       In light of these definitions, Mr. Lawrence maintains that “wear,” “carry,” and

“transport” are affirmative verbs whose definition implies some level of knowledge on

the part of the doer. We agree to some extent that these verbs indicate some level of

knowledge or understanding of the presence of the handgun, i.e. someone does not

ordinarily “wear, carry, or transport” a handgun with no knowledge that they are doing

so. Significantly, however, this argument improperly renders the word “knowledge” in

subparagraph (a)(1)(ii) surplusage. “It is a common rule of statutory construction that,

when a legislature uses different words, especially in the same section or in a part of the

statute that deals with the same subject, it usually intends different things.” Toler v. Motor

Vehicle Admin., 373 Md. 214, 223 (2003) (citing Parkinson v. State, 14 Md. 184 (1859)).

While this rule is not “immutable,” we find it instructive in discerning whether the

General Assembly intended to include “knowledge” as an element of subparagraph

(a)(1)(i) without expressly stating so. Id. at 224. In choosing to exclude “knowingly”

from subparagraph (a)(1)(i) but include it as an element of subparagraph (a)(1)(ii), we

presume that the General Assembly “meant what it said and said what it meant.” Peterson

v. State, 467 Md. 713, 727 (2020) (quoting Bellard v. State, 452 Md. 467, 481 (2017)).

       Such a construction of CR § 4-203(a)(1)(i) and (ii) conforms with this Court’s

“commonsensical” approach to statutory interpretation. Della Ratta v. Dyas, 414 Md.

556, 567 (2010) (quoting Frost v. State, 336 Md. 125, 137 (1994)). This Court’s statutory

interpretation “seek[s] to avoid constructions that are illogical, unreasonable, or

inconsistent with common sense[;]” therefore, we must also reconcile the General

Assembly’s inclusion of a rebuttable presumption in CR § 4-203(a)(2). Id. Where

                                              19
subparagraph (a)(1)(ii) requires that the State prove “knowledge” as an element of

transporting a handgun in a vehicle, subsection (a)(2) creates a “rebuttable presumption

that a person who transports a handgun under paragraph (1)(ii) of this subsection

transports the handgun knowingly.” See CR § 4-203(a)(2). The General Assembly’s

inclusion of a rebuttable presumption as to the vehicular transport modality, and not the

modality for wearing, carrying, or transporting a handgun on or about the person, cuts

against Mr. Lawrence’s preferred interpretation.

       Where both subparagraph (a)(1)(ii) and the rebuttable presumption in subsection

(a)(2) prescribe “knowingly” as the requisite mens rea for transporting a handgun in a

vehicle, we must also discern the definition of the term “knowingly.” This Court has given

different meanings to term “knowingly” in the mens rea context, which can either be read

as requiring specific intent or general intent. See, e.g., Chow v. State, 393 Md. 431 (2006).

This Court, in Shell v. State, rejected an argument that the term “knowingly” in Article 27,

§ 36B(b) required specific intent, i.e., that the State must prove that the defendant was

transporting a handgun in a vehicle with the specific purpose of doing so. 307 Md. 46, 69–

70 (1986). Rather, the Court found that “knowingly” only required the State to prove

general intent, reasoning that “the knowledge element of the offense was included largely

to prevent unwitting violations, and the purpose of the criminal provision as a whole is to

curb the transportation of handguns in vehicles . . . .” Id. Therefore, given this Court’s

analysis in Shell, we ascribe a general intent level of “knowledge” as the requisite mens

rea in the vehicular transport modality, CR § 4-203(a)(1)(ii).



                                             20
        In light of this statutory analysis, we are under no illusion that the Lee Court misread

the plain text of Article 27, § 36B(b) in that case. The statute was—as it is today—silent

as to the mens rea of wearing, carrying, or transporting a handgun on or about the person.

By citing to Shell, it appears that the Lee Court felt constrained by Shell’s pronouncement

that “knowledge” only required the State to prove general intent for the vehicular transport

modality. This ostensibly led the Court to believe that, because wearing, carrying, or

transporting a handgun on or about the person did not include the word “knowingly,” it

required no knowledge of the facts that made up the offense and therefore imposed strict

liability.

        Our statutory interpretation of CR § 4-203(a)(1)(i) confirms the Lee Court’s short

analysis that affixed strict liability to wearing, carrying, or transporting a handgun on or

about the person. We do recognize, however, that the Lee Court either declined to, or failed

to, analyze the Supreme Court’s longstanding presumption that criminal statutes should

generally include a mens rea requirement. See Rehaif, 139 S. Ct. at 2195 (outlining the

“longstanding presumption, traceable to the common law, that [the legislature] intends to

require a defendant to possess a culpable mental state regarding ‘each of the statutory

elements that criminalize otherwise innocent conduct.’” (quoting United States v.

X-citement Video, Inc., 513 U.S. 64, 72 (1994))). This Court recognizes the Supreme

Court’s long-standing presumption in favor of including mens rea. Chow, 393 Md. at 463

(“The requirement that an accused have acted with a culpable mental state is an axiom of

criminal jurisprudence.” (citation omitted)). For the sake of completeness, and to check

our understanding of the General Assembly’s intent, we now delve into these principles.

                                               21
       4.     The Presumption in Favor of Mens Rea.

       Although we agree with Mr. Lawrence that the inclusion of mens rea in criminal

statutes is generally presumed, the General Assembly has “wide latitude” to dictate the

statutory elements of its criminal enactments. Lambert v. California, 355 U.S. 225, 228

(1957); see Liparota v. United States, 471 U.S. 419, 424 (1985) (“The definition of the

elements of a criminal offense is entrusted to the legislature, particularly in the case of

federal crimes, which are solely creatures of statute.”). As we stated above, our ultimate

goal is to ascertain the intent of the General Assembly in enacting CR § 4-203(a)(1)(i).

Here, the language and structure of CR § 4-203 provide strong textual indicators that the

General Assembly intended to omit mens rea as an element. Moreover, in declining to

amend the statutory language in the thirty-three years since Lee was decided, the General

Assembly has acquiesced to the Court’s holding in that case. Thus, we are unconvinced

that the Supreme Court cases cited by Mr. Lawrence override the General Assembly’s

intent in eliminating mens rea as an element of wearing, carrying, or transporting a

handgun on or about the person.

       At common law, a criminal defendant had to have a “guilty mind” to be convicted

of a crime. Morissette v. United States, 342 U.S. 246, 257 (1952). Before legislatures

began codifying criminal statutes, a criminal offense at common law “occurred only upon

the concurrence of the individual’s act and his guilty state of mind.” Dawkins v. State, 313

Md. 638, 643 (1988) (citing Morissette, 342 U.S. at 251–52).15 Beginning with the


15
  This Court cited to Morissette as early as 1952, see Wild v. State, 201 Md. 73, 77 (1952),
and later pointed to Morissette’s discussion of “the construction of criminal statutes” in
                                            22
Supreme Court’s seminal decision in Morissette, however, the Supreme Court has made

clear that the omission of language indicating mens rea does not unquestionably eliminate

mens rea as an element of a criminal statute. See, e.g., Elonis v. United States, 575 U.S.

723, 734 (2015) (“The fact that [a] statute does not specify any required mental state . . .

does not mean that none exists.”).

       In Morissette, the Supreme Court declined to construe the federal conversion statute,

18 U.S.C. § 641, as omitting mens rea as an element.16 342 U.S. at 273. Morissette was

convicted of converting detonated bomb casings for scrap metal from a government-owned

bombing range in Michigan.        Throughout the proceedings against him, Morissette

maintained that he thought the casings were abandoned and that he acted with no criminal

intent. While the Morissette Court recognized the legislature’s ability to regulate “public

welfare offenses” by eliminating mens rea—and imposing strict liability—it determined

that 18 U.S.C. § 641 was not a crime in which Congress intended to attach strict liability.

Id. at 255, 276.

       The Supreme Court’s reasoning was grounded in the historical common law

requirement that a criminal offense include mens rea as an element. Id. at 250–52. In

reversing Morissette’s conviction, the Supreme Court explained that “[t]he contention that

an injury can amount to a crime only when inflicted by intention is no provincial or


declining to read an intent requirement into the criminal statute prohibiting bigamy. See
Braun v. State, 230 Md. 82, 89–90 (1962).
16
   When Morissette was convicted of violating 18 U.S.C. § 641, it provided: “‘[W]hoever
embezzles, steals, purloins, or knowingly converts’ government property is punishable by
fine or imprisonment.” Morissette, 342 U.S. at 248.
                                            23
transient notion. It is as universal and persistent in mature systems of law as belief in

freedom of the human will and a consequent ability and duty of the normal individual to

choose between good and evil.” Id. at 250. Morissette’s conviction under 18 U.S.C. § 641

constituted a larceny-type offense at common law, therefore the Supreme Court declined

to construe the statute as disposing of culpable intent, or mens rea, as an element of the

offense.

       Moreover, the Supreme Court determined that 18 U.S.C. § 641 did not fit the mold

of a “public welfare offense,” where the accused “usually is in a position to prevent

[conviction] with no more care than society might reasonably expect and no more exertion

than it might reasonably exact from one who assumed his responsibilities.” Id. at 256. In

reversing Morissette’s conviction, the Supreme Court’s holding had the practical effect of

recognizing the divide between the original common law requirement that a criminal

defendant have some level of culpable intent and the legislature’s prerogative to strictly

regulate conduct without prescribing an intent requirement.

       The Supreme Court has repeatedly relied on its reasoning in Morissette as creating

a framework of statutory analysis for interpreting the mens rea element in criminal statutes.

As the Supreme Court explained in Staples, “[t]here can be no doubt” that the concepts

outlined in Morissette have “influenced [its] interpretation of criminal statutes.” Staples,

511 U.S. at 605; see also United States v. United States Gypsum Co., 438 U.S. 422, 436

(1978) (“We start with the familiar proposition that ‘[t]he existence of a mens rea is the

rule of, rather than the exception to, the principles of Anglo-American criminal

jurisprudence.’” (quoting Dennis v. United States, 341 U.S. 494, 500 (1951) (alteration in

                                             24
original))). “Indeed, [the Supreme Court has] noted that the common-law rule requiring

mens rea has been ‘followed in regard to statutory crimes even where the statutory

definition did not in terms include it.’” Staples, 511 U.S. at 605–06 (quoting United States

v. Balint, 258 U.S. 250, 251–52 (1922)).

       More recently, in Elonis, the Supreme Court expanded on its hesitancy to simply

credit the plain language of a criminal statute that is silent as to mens rea. Relying on the

analysis in Morissette, which we have described above, the Elonis Court succinctly

summarized Justice Robert Jackson’s reasoning as the foundation for its holding:

       We have repeatedly held that “mere omission from a criminal enactment of
       any mention of criminal intent” should not be read “as dispensing with it.”
       This rule of construction reflects the basic principle that “wrongdoing must
       be conscious to be criminal.” As Justice Jackson explained, this principle is
       “as universal and persistent in mature systems of law as belief in freedom of
       the human will and a consequent ability and duty of the normal individual to
       choose between good and evil.” The “central thought” is that a defendant
       must be “blameworthy in mind” before he can be found guilty, a concept
       courts have expressed over time through various terms such as mens rea,
       scienter, malice aforethought, guilty knowledge, and the like. Although there
       are exceptions, the “general rule” is that a guilty mind is “a necessary element
       in the indictment and proof of every crime.” We therefore generally
       “interpret [] criminal statutes to include broadly applicable scienter
       requirements, even where the statute by its terms does not contain them.”

Elonis, 575 U.S. at 734 (alteration in original) (in text citations omitted).

       Significantly, however, the Supreme Court made clear in Morissette that the

legislature may enact strict liability offenses as it sees fit to regulate the public welfare.

Just five years after Morissette, in Lambert, the Supreme Court declined to “go with

Blackstone in saying that ‘a vicious will’ is necessary to constitute a crime . . . for conduct

alone without regard to the intent of the doer is often sufficient.” Lambert, 355 U.S. at 228


                                              25
(quoting 4 Bl. Comm. *21). The Supreme Court explained that “[t]here is wide latitude in

the lawmakers to declare an offense and to exclude elements of knowledge and diligence

from its definition.” Id. (citation omitted).

       Here, the General Assembly exercised its discretion in declining to include language

indicating mens rea in CR § 4-203(a)(1)(i). While Mr. Lawrence’s argument in favor of a

presumption of mens rea is well-founded, it fails to overcome the significant indicia of

legislative intent to the contrary in this case. Specifically, the General Assembly omitted

mens rea as an element of CR § 4-203(a)(1)(i) while simultaneously including the word

“knowingly” in CR § 4-203(a)(1)(ii). While this does not automatically require us to omit

mens rea as an element, the text and structure of CR § 4-203 make it clear that the General

Assembly did not intend to include “knowledge” as an element of subparagraph (a)(1)(i).

       The purpose behind the enactment of CR § 4-203 also supports such a conclusion.

This Court explained in Kelley that Article 27, § 36B included a declaration of the General

Assembly’s purpose in enacting the statutory scheme:

       (i) There has, in recent years, been an alarming increase in the number of
       violent crimes perpetrated in Maryland, and a high percentage of those
       crimes involve the use of handguns;
       (ii) The result has been a substantial increase in the number of persons killed
       or injured which is traceable, in large part, to the carrying of handguns on the
       streets and public ways by persons inclined to use them in criminal activity;
       (iii) The laws currently in force have not been effective in curbing the more
       frequent use of handguns in perpetrating crime; and
       (iv) Further regulations on the wearing, carrying, and transporting of
       handguns are necessary to preserve the peace and tranquility of the State and
       to protect the rights and liberties of its citizens.




                                                26
Kelley v. R.G. Indus., Inc., 304 Md. 124, 141–42 (1985) (quoting 1972 Md. Laws, ch. 13);

see CR § 4-202 (outlining similar legislative findings for Title 4, Subtitle 2 of the Criminal

Law Article).

       “From the 1960s through the 1980s, violent gun crime was rampant in America.

The wave of violence destroyed lives and devastated communities, particularly in

America’s cities.” United States v. Davis, 139 S. Ct. 2319, 2336 (2019) (Kavanaugh, J.,

dissenting).    Maryland was not immune to this wave of violence involving illegal

handguns. In fact, just as the General Assembly detailed in its policy declaration for Article

27 § 36B, “handgun use resulting in death and serious injuries had risen to troubling levels

in [Maryland]” in the 1970s. Blue, 434 Md. at 693. Thus, the language enacted as Article

27, § 36B was submitted by Governor Marvin Mandel to the General Assembly as

emergency legislation to “curb ‘the widespread carrying of handguns on the streets and in

vehicles by persons who have no legitimate reason to carry them.’” Id. at 693 n.16 (quoting

Letter from Governor Marvin Mandel to Delegate Donald B. Robertson (December 21,

1971)); see also Senate Bill 205, 1972 Leg., 375th Sess. (Md. 1972); House Bill 277, 1972

Leg., 375th Sess. (Md. 1972).

       The language used by the General Assembly in its policy declaration for Article 27,

§ 36B, and in its legislative findings in CR § 4-202, supports the State’s assertion that the

General Assembly intended to create a strict liability offense. Additionally, we are

convinced that the General Assembly has acquiesced to this Court’s holding in Lee. “The

General Assembly is presumed to be aware of this Court’s interpretation of its enactments

and, if such interpretation is not legislatively overturned, to have acquiesced in that

                                             27
interpretation.” Williams v. State, 292 Md. 201, 210 (1981) (citing Harden v. Mass Transit

Admin., 277 Md. 399, 406 (1976)). In declining to amend the language of CR § 4-

203(a)(1)(i) in the thirty-three years after Lee was decided, the General Assembly has

acquiesced to the Lee Court’s pronouncement that wearing, carrying, or transporting a

handgun on or about the person is a strict liability offense.

       As the State points out, the statutory language of CR § 4-203(a)(1)(i) has remained

substantially unchanged despite numerous reenactments over the years. In 2002, Article

27 was repealed, and its language was recodified in the Criminal Law Article without

substantive change as part of Maryland’s code revision.17 See 2002 Md. Laws, ch. 26.

Since the recodification of Article 27, the General Assembly has amended CR § 4-203

eight subsequent times without changing the language of subparagraph (a)(1)(i). 18 “This

Court provides judicial deference to the policy decisions enacted into law by the General



17
  As we noted in Johnson v. State, “code revision is a periodic process by which statutory
law is re-organized and restated with the goal of making it more accessible and
understandable to those who must abide by it.” 467 Md. 362, 381 n.8 (2020) (quoting In
re S.K., 466 Md. 31, 56 n.21 (2019)). We further explained that:

       Maryland Code Revision began in 1970 as a long-term project to create a
       modern comprehensive code when Governor Marvin Mandel appointed the
       Commission to Revise the Annotated Code. This formal revision of the
       statutory law for the General Assembly was coordinated by the Department
       of Legislative Services. Code Revision was completed in 2016 with the
       enactment by the General Assembly of the Alcoholic Beverages Article.

Id.
18
  See 2003 Md. Laws, ch. 17; 2003 Md. Laws, ch. 21; 2004 Md. Laws, ch. 25; 2005 Md.
Laws, ch. 482; 2010 Md. Laws, ch. 712; 2011 Md. Laws, ch. 65; 2013 Md. Laws, ch. 427;
2018 Md. Laws, ch. 146.
                                             28
Assembly.” Blackstone, 461 Md. at 113 (quoting Phillips v. State, 451 Md. 180, 196

(2017)). If the General Assembly intended for subparagraph (a)(1)(i) to set forth a

“knowingly” mens rea, it had ample opportunity post-Lee to amend the statute to include

language indicating such. Thus, even in light of the Supreme Court’s well-founded

presumption that a criminal offense ought to include mens rea as an element, the text,

purpose, and history of § 4-203(a)(1)(i) all suggest that the General Assembly intended for

it to impose strict liability.

       5.      Stare Decisis.

       The Lee Court’s statutory interpretation, which affixed strict liability to the

prohibition on wearing, carrying, or transporting a handgun on or about the person, requires

us to consider the doctrine of stare decisis. “The crux of the doctrine of stare decisis is

that courts should reaffirm, follow, and apply ordinarily the published decisional holdings

of our appellate courts even though, if afforded a blank slate, the court might decide the

matter differently.” State v. Stachowski, 440 Md. 504, 520 (2014) (citing Coleman v.

Soccer Ass’n of Columbia, 432 Md. 679, 689 (2013)).

       Although the doctrine is not absolute, we employ stare decisis to “encourage[] the

consistent development of legal principles, public reliance on our judicial decisions, and

the perceived integrity of the courts.” Id. (citing Livesay v. Baltimore Cty., 384 Md. 1, 14

(2004)). We have recognized two “extremely narrow” situations where it “would be

appropriate to overrule our own precedent.” Wallace v. State, 452 Md. 558, 582 (2017)

(quoting DRD Pool Serv., Inc. v. Freed, 416 Md. 46, 63–64 (2010)). The first exception

allows the Court to “strike down a decision that is[] ‘clearly wrong and contrary to

                                            29
established principles.’” Id. (quoting DRD Pool Serv., Inc., 416 Md. at 64). The second

allows the Court to overrule its own precedent “when there is a showing that the precedent

has been superseded by significant changes in the law or facts.” Id. In essence, we “need

not adhere to stare decisis where changed conditions or increased knowledge have

rendered [our] precedent unsound in the circumstances of modern life, a vestige of the past,

[and] no longer suitable to [the] people[.]” Thompson v. UBS Fin. Servs., Inc., 443 Md.

47, 58 (2015) (first alteration added) (citation and internal quotation marks omitted).

        Neither exception to the doctrine of stare decisis applies here. Although short, the

Lee Court’s analysis was not “clearly wrong and contrary to established principles.”

Wallace, 452 Md. at 582 (quoting DRD Pool Serv., Inc., 416 Md. at 64). The plain

language approach taken by the Court in Lee, in conjunction with its reliance on the General

Assembly’s amendment adding the word “knowledge” to the vehicular transport modality,

accords with this Court’s fundamental rules of statutory construction. Our statutory

analysis of CR § 4-203 confirms the Lee Court’s statutory interpretation of Article 27, §

36B(b). Unlike the Lee Court’s analysis, we checked our statutory interpretation of CR §

4-203 against the Supreme Court’s longstanding and well-founded rules of statutory

construction for ascertaining the legislature’s intent as to the mens rea element. Still, we

determined that the General Assembly made clear its intent that CR § 4-203(a)(1)(i) impose

strict liability.

        We also disagree with Mr. Lawrence that this Court’s decision in Lee is in conflict

with our decisions in Dawkins v. State and State v. McCallum. 313 Md. at 638; 321 Md.

451 (1991). In Dawkins v. State, this Court set forth several considerations for determining

                                             30
whether the General Assembly intended for a statute to set forth a strict liability “public

welfare offense.” See 313 Md. at 643. The Court subsequently adopted the Dawkins

factors in McCallum, 321 Md. at 456. Notably, however, the statutes at issue in those cases

are distinguishable from CR § 4-203 because they were entirely silent as to mens rea.

Furthermore, given the strong indicia of legislative intent here, we need not apply the

Dawkins factors to determine whether the General Assembly intended to classify CR § 4-

203 as a regulatory “public welfare offense.”

        In Dawkins, this Court addressed whether “knowledge” was “an element of the

offenses of possession of a controlled dangerous substance and possession of controlled

paraphernalia under Maryland Code (1957, 1987 Repl. Vol.), Art. 27, § 287(a) and (d).”

313 Md. at 639–40. The defendant in that case, Leonard Dawkins, was arrested in a

Baltimore City hotel room after police officers searched a tote bag that he was holding and

found both heroin paraphernalia and heroin residue inside. Id. at 640. Mr. Dawkins

testified at trial that the tote bag belonged to his girlfriend and that he had no knowledge

of its contents. Id.

        At the close of evidence, the Circuit Court for Baltimore City instructed the jury on

the elements of Article 27, § 287(a) and (d), and declined to include “knowledge” as an

element of either crime. Id. at 641. The Court of Special Appeals affirmed, holding that

neither Article 27, § 287(a) nor (d) prescribed a mens rea requirement. Id. This Court

reversed and, in citing to Morissette, recognized that at common law, “a crime occurred

only upon the concurrence of the individual’s act and his guilty state of mind.” Id. at 643

(citing Morissette, 342 U.S. at 251–52). The Court also recognized the history of strict

                                             31
liability offenses in the public welfare context and their common characteristics; how they

are: (1) “generally regulatory in nature,” (2) generally involve light penalties, and (3)

generally put the defendant “in a position to prevent the violation from occurring.” Id. at

644–65 (citation omitted). Where the text and statutory structure of Article 27, § 287(a)

and (d) suggested that the General Assembly intended for “possession” to require a

“knowingly” mens rea, and neither crime was a “public welfare offense,” the Court held

that the General Assembly did not intend for its omission as to the mens rea element to

dispose of that element altogether.

       Although the General Assembly omitted mens rea as an element of the statute in

Dawkins, that statute was derived from the model language of the Uniform Controlled

Substances Act (“UCSA”). Id. Unlike the text of the Maryland statute, the model language

of the USCA only prohibited “knowing and intentional possession.” Id. at 646. Given this

extrinsic indication that the General Assembly may have intended to include mens rea as

an element, the Court turned to several out-of-state cases to resolve whether the General

Assembly intended for its omission of language indicating mens rea to create a strict

liability offense. See id. at 647–48.

       In surveying those cases, this Court pointed out that a majority of states construed

the word “possession” as requiring a “knowingly” mens rea. See id. Thus, the General

Assembly’s use of the word “possession” in Article 27, § 287(a) and (d), especially in light

of its statutory definition in Article 27, § 277,19 inferred that “knowledge” was an element


19
  Article 27, § 277 defined “possession” as “the exercise of actual or constructive dominion
or control over a thing by one or more persons.” (Emphasis added).
                                            32
of possession of drug paraphernalia and possession of a controlled dangerous substance.

Id. at 648–51 (“[A]n individual ordinarily would not be deemed to exercise ‘dominion or

control’ over an object about which he is unaware[.]”); accord Parker v. State, 402 Md.

372, 407 (2007) (“A possession conviction normally requires knowledge of the illicit

item.”).

       We have found no such indicia demonstrating that the General Assembly intended

to include mens rea as an element of CR § 4-203(a)(1)(i). In contrast to the relationship

between CR § 4-203(a)(1)(i) and (ii), the statutory structure in Dawkins supported the

assertion that the General Assembly intended to include mens rea as an element of Article

27, § 287(a) and (d). The statute at issue in McCallum is similarly distinguishable on the

ground that it was entirely silent as to mens rea and provided no indication that the General

Assembly intended to omit mens rea as an element.

       In that case, the Court was tasked with determining whether “knowledge” was an

element of Md. Code (1984, 1987 Repl. Vol.), Transp. (“TR”) § 16-303(c).20 McCallum,

321 Md. at 452. In the absence of any concrete indication as to the General Assembly’s

intent, the Court applied the three Dawkins factors to determine whether, in omitting

language indicating mens rea, the General Assembly intended for TR § 16-303(c) to




20
  TR § 16-303 provided: “A person may not drive a motor vehicle on any highway . . .
while the person’s license or privilege to drive is suspended in this state.”

                                             33
impose strict liability as a “public welfare offense.” This Court held that it did not and

ascribed a “knowingly” mens rea to the driving while suspended statute.

       However, nothing in McCallum speaks directly to the statute at issue here, nor does

it constitute “a showing that [Lee] has been superseded by significant changes in the law

or facts.” Wallace, 452 Md. at 582 (quoting DRD Pool Serv., Inc., 416 Md. at 64). Because

the General Assembly’s intent in enacting CR § 4-203(a)(1)(i) (and by extension, Article

27, § 36B(b)) is clear by its plain language and legislative history, the approach taken in

Dawkins and followed in McCallum does not supersede the Lee Court’s holding or call its

analysis in into question. See Owens v. State, 352 Md. 663, 672 (1999) (“The Supreme

Court . . . has never suggested that strict criminal liability may be imposed only for

regulatory offenses.”).

       Lastly, Mr. Lawrence challenges the Lee Court’s holding on constitutional grounds.

While the scope of CR § 4-203(a)(1)(i) gives the Court some pause, we do not go as far as

finding the statute unconstitutional under the Due Process Clause of the Fourteenth

Amendment of the United States Constitution. As this Court explained in Owens v. State,

“constitutional due process does not impose a universal requirement that criminal laws

. . . include a mens rea element[.]” 352 Md. at 679. We further explained that, “[i]n

contrast to its policy of favoring inclusion of a mens rea element when interpreting a

statute, when interpreting the Due Process Clause[,] the Supreme Court has often endorsed

the concept of strict criminal liability.” Id. at 677. This much was made clear in both the

Supreme Court’s Morissette and Lambert decisions, supra.



                                            34
       Mr. Lawrence cites to Lambert in attempting to analogize CR § 4-203(a)(1)(i) with

an unconstitutional Los Angeles felon-registration statute. However, such a comparison is

inapposite. In Lambert, the Supreme Court considered the constitutionality of a Los

Angeles ordinance that criminalized visiting the city as a convicted felon without

registering with the authorities. 355 U.S. at 225. The issue in that case was “whether a

registration act of this character violates due process where it is applied to a person who

has no actual knowledge of [that person’s] duty to register, and where no showing is made

of the probability of such knowledge.” Id. at 227.

        The Supreme Court explained that “[e]ngrained in our concept of due process is

the requirement of notice[,]” and that the notice requirement inherent in the Due Process

Clause “is equally appropriate where a person, wholly passive and unaware of any

wrongdoing, is brought to the bar of justice for condemnation in a criminal case.” Id. at

228. Because the ordinance punished entirely passive conduct, the Court struck down the

ordinance as unconstitutional. The Court reasoned, in quoting the academic work of

Supreme Court Justice Oliver Wendell Holmes,21 that “[a] law which punished conduct

which would not be blameworthy in the average member of the community would be too

severe for that community to bear.” Id. at 229 (quoting Oliver Wendell Holmes, Jr., The

Common Law (1881)). Because entirely passive conduct could subject a defendant to


21
  Oliver Wendell Holmes, Jr. served as an Associate Justice of the Supreme Court of the
United States from 1902 to 1932. Justice Holmes published The Common Law while
working in private practice in Boston in 1881. Shortly thereafter, in 1882, Justice Holmes
accepted an endowed professorship at Harvard Law School and was appointed Associate
Justice of the Massachusetts Supreme Judicial Court. Justice Holmes would go on to
become Chief Justice of the Massachusetts Supreme Judicial Court in 1899.
                                            35
conviction under the Lambert ordinance without any knowledge of their duty to register

with the city, the Court held that the ordinance was inconsistent with the requirements of

the Due Process Clause.

       We disagree that CR § 4-203(a)(1)(i)’s prohibition on wearing, carrying, or

transporting a handgun on or about the person punishes entirely passive conduct, such that

it offends the requirements of the Due Process Clause. This Court has interpreted the term

“on or about the person” as including handguns that are in close proximity to the defendant.

See Corbin v. State, 237 Md. 486, 491 (1965) (“In order to support the conviction of the

carrying or wearing a dangerous or deadly weapon, it was necessary that the State establish

the fact that the accused was carrying the weapon or that it was in such proximity to him

as would make it available for his immediate use.”); see Lee, 311 Md. at 647 n.1 (citing

Corbin for the same proposition). More recently, in Jefferson v. State, the Court of Special

Appeals determined that a handgun under the passenger seat of a car was “about” the

defendant’s person because “the loaded gun was in close proximity to [the defendant’s]

person and was available for immediate use.” 194 Md. App. 190, 216 (2010). We disagree

with Mr. Lawrence’s argument that having a handgun so close to one’s person that it is

available for immediate use constitutes entirely innocent, passive conduct. It is for this

reason that we decline to strike down CR § 4-203(a)(1)(i) as violative of the Due Process

Clause.

          However, we do think that this Court’s, and the Court of Special Appeals’, broad

application of the term “on or about” leaves some questions about the notice afforded to

defendants alleged of wearing, carrying, or transporting a handgun “about” their person.

                                            36
While we do not see fit to invalidate CR § 4-203(a)(1)(i) on constitutional grounds, the

correct course of action in instances such as these is to signal to the General Assembly that,

“in light of these policy concerns, . . . legislation ought to be considered” to address the

scope CR § 4-203(a)(1)(i) given its classification as a strict liability offense. In re S.K.,

466 Md. at 57–58.

       Nonetheless, we hold that CR § 4-203(a)(1)(i) sets forth a strict liability offense.

Thirty-three years ago, in interpreting the predecessor statute to CR § 4-203(a)(1)(i), this

Court’s Lee decision affixed strict liability to the crime of wearing, carrying, or transporting

a handgun on or about the person. Our interpretation of the text, statutory structure, and

legislative history of CR § 4-203(a)(1)(i) confirms such an interpretation, even in light of

the Supreme Court’s presumption in favor of including mens rea as an element of criminal

statutes. Moreover, in declining to amend the language of the offense in the thirty-three

years since Lee was decided, it is apparent that the General Assembly has acquiesced to

our holding in that case. The General Assembly has “wide latitude” to set forth strict

liability offenses as long as they are constitutional. Where CR § 4-203(a)(1)(i) neither

violates the Due Process Clause of the United States Constitution nor requires us to

consider whether the General Assembly intended to set forth a “public welfare offense,”

we see no need to depart from the doctrine of stare decisis.

                                          CONCLUSION

       For the foregoing reasons, we hold that CR § 4-203(a)(1)(i) sets forth a strict liability

offense that does not require the State to prove mens rea as an element. Thus, we affirm

the judgment of the Court of Special Appeals below and hold that the Circuit Court for

                                              37
Harford County did not abuse its discretion in propounding the State’s requested pattern

jury instruction.

                                        JUDGMENT OF THE COURT OF
                                        SPECIAL APPEALS AFFIRMED. COSTS
                                        TO BE PAID BY PETITIONER.




                                          38